 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       LODI MEMORIAL HOSPITAL                            No. 2:15-cv-0319-MCE-KJN
         ASSOCIATION, INC.,
12
                            Plaintiff,
13                                                         ORDER
               v.
14
         TIGER LINES, LLC, et al.,
15
                            Defendants.
16

17

18            On January 24, 2019, the court conducted an informal telephonic discovery conference in

19   this matter. At the conference, attorney Karlene Rogers-Aberman appeared on behalf of plaintiff,

20   and attorney Elise Klein appeared on behalf of defendants. After carefully reviewing the parties

21   joint letter brief (ECF No. 38), and for the reasons discussed with the parties at the conference, IT

22   IS HEREBY ORDERED that:

23            1. Non-expert discovery is reopened until March 7, 2019 for the limited purpose of

24                  permitting plaintiff to obtain written discovery responses from defendants and for

25                  plaintiff to conduct a Rule 30(b)(6) deposition of defendants. In all other respects,

26                  non-expert discovery is closed.1

27
     1
      Nothing in this order precludes the parties from informally agreeing to conduct additional non-
28   expert discovery.
                                                       1
 1         2. No later than February 14, 2019, defendants shall provide complete responses to all of

 2            plaintiff’s outstanding written discovery. Importantly, responses shall specifically

 3            indicate for each request whether (a) all responsive documents or information in

 4            defendants’ possession, custody, or control are produced (accompanied by the

 5            production of such documents or information); (b) no responsive documents or

 6            information exist in defendants’ possession, custody, or control; and/or (c) whether

 7            any documents or information are being withheld (in which case the responses shall be

 8            accompanied by a proper privilege log). Defendants are cautioned that the court will

 9            look with disfavor on the assertion of boilerplate or meritless objections, failure to

10            promptly meet and confer with plaintiff’s counsel regarding any perceived

11            ambiguities, or any attempt to obstruct timely production of responses and documents,

12            which may result in the imposition of sanctions.

13         3. The parties shall promptly meet and confer regarding a date for plaintiff to take

14            defendants’ Rule 30(b)(6) deposition, which is envisioned to take place in the next

15            approximately 30 days.

16         4. Further case deadlines as outlined in the supplemental pretrial scheduling order (ECF

17            No. 32) shall track the new March 7, 2019 deadline for closing of all non-expert

18            discovery.

19         IT IS SO ORDERED.

20   Dated: January 25, 2019
21

22

23

24

25

26
27

28
                                                     2
